Citation Nr: 1231821	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for infertility, to include as secondary to service-connected PTSD with depression.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1985 to March 1989.  The case was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2007 determination by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO) that the Veteran had not timely filed a Substantive Appeal in the matters of service connection for PTSD, depression, and infertility.  The issue remaining on appeal comes before the Board on appeal of the November 2005 determination by the Seattle, Washington RO denying service connection for infertility.  In the time since this case originally came before the Board, the Board has found (as discussed below) that a Substantive Appeal was timely filed to perfect an appeal of that RO rating decision, bringing the infertility issue into appellate status.

In April 2009, a Travel Board hearing was held before a Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  In a decision issued in June 2009, the Board determined that the Veteran's April 25, 2007, Substantive Appeal as to the matters of service connection for PTSD, depression, and infertility was not timely filed, and dismissed her appeal.  She appealed that decision to the Court.  In May 2010 the Court vacated the June 2009 Board decision and remanded the matter for readjudication consistent with instructions outlined in an April 2010 Joint Motion for Remand (Joint Motion) by the parties.  In July 2010, the Board readjudicated the Veteran's claim according to the instructions outlined in the April 2010 Joint Motion, and again dismissed her claim, finding that the April 25, 2007, Substantive Appeal was not timely filed.  She appealed that decision to the Court.  In February 2011, the Court vacated the July 2010 Board decision and remanded the matter for readjudication consistent with the instructions outlined in a February 2011 Joint Motion by the parties.

The Veterans Law Judge who conducted the April 2009 Travel Board hearing and issued the June 2009 and July 2010 decisions is no longer with the Board.  The Veteran was offered the opportunity for another Travel Board hearing; in a March 2011 statement, she declined another hearing.  The case was reassigned to the undersigned, and in April 2011 the Board granted the Veteran's appeal in the matter of timeliness of her April 25, 2007, Substantive Appeal.  As service connection had already been granted for PTSD with recurrent chronic major depressive episodes, the only matter remaining in appellate status before the Board at that time was the issue of service connection for infertility.  The Board remanded this issue to the RO for appropriate development and adjudication on the merits.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  The Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims currently on appeal.  See 38 C.F.R. § 3.159 (2011).

In October 2011, the Veteran's attorney notified the RO that the Veteran "has an appointment with her OBGYN in December to have her doctor evaluate the effect the sexual assault had on her fertility."  In February 2012, in response to a follow-up inquiry from the RO concerning the matter, the Veteran's attorney stated that the Veteran "doesn't have any more evidence to submit at this time."  The report of the Veteran's March 2012 VA examination report associated with this appeal notes that the Veteran "states that she was seen by Dr. Bohannon in 12/11 and the patient states that 'she was not able to substantiate that the infertility was due to the rape.'"  The VA examiner commented that the Veteran "did not have anything in writing from the physician and I was not able to find a progress note in the chart.  Patient did not think that anything was sent to the VA since 'she couldn't help me.'"

It appears that the referenced "Dr. Bohannon" may be Dr. Nancy J. Bohannon, M.D., as the Veteran identified this physician as providing treatment for infertility in December 2006, and VA assisted the Veteran in obtaining a set of pertinent treatment records from the provider at that time (which are currently in the claims-file).  The statements of the Veteran's attorney and the Veteran's own report to the March 2012 VA examiner clearly indicate that the Veteran has had at least one more recent pertinent appointment with Dr. Bohannon in December 2011, and the most recent records from this medical provider remain outstanding.  Such records must be secured.  See 38 C.F.R. § 3.159(c)(1).

The Veteran is advised that where evidence (to include identifying information and releases for evidence) requested in connection with an original claim is not furnished within one year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The Board additionally notes that an essential question in this appeal requires a determination as to whether the Veteran's claimed infertility has been medically confirmed or diagnosed.  Currently, there is no clear documentation of record showing a diagnosis or medical confirmation in this regard.  As the Veteran's contention of infertility due to her PTSD and/or in-service sexual assault is considered plausible, the Board must consider whether service connection for the claimed disability may be warranted as either secondary to service-connected PTSD or as directly linked to military service, including potentially through a physical consequence of the in-service sexual assault.  These questions must be addressed by competent medical evidence through an adequately informed medical opinion.  The March 2012 VA examination report identifies two gynecological diagnoses based upon review of the Veteran's medical records, but does not suggest that either is associated with the claimed infertility.  Rather, the examiner indicates that the Veteran declined pelvic examination because she was menstruating at the time.  The March 2012 VA examiner was thus limited, being unable to conduct an actual examination, to referring to information characterized as a "vague history of possible infertility" and a "questionable history of infertility" to render an etiology opinion without current medical inspection.  Although the examiner referred to finding "[p]rior pelvic exams in the CPRS medical records" showing no abnormalities, under the circumstances of this appeal the Board finds it reasonable to schedule the Veteran for a VA examination at an appropriate time when the pertinent pelvic examination may be feasible.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to ensure that the Veteran has received all VCAA-mandated notice for each issue on appeal, and afford her and her attorney the opportunity to respond.

2.  The RO should ask the Veteran to identify any and all providers of evaluation and/or treatment she has received for her claimed infertility.  The RO must ask the Veteran to provide releases for complete records of all providers identified.  She must specifically provide releases for the complete records of any and all evaluations and/or treatment she received from Dr. Nancy J. Bohannon [from January 2007, when records were last obtained by VA from this provider, to the present] including the reported December 2011 consultation.  In conjunction with this request she should also be advised of the provisions of 38 C.F.R. § 3.158(a).  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran.

3.  The RO should secure for association with the claims file updated records of any VA treatment the Veteran has received for the disabilities on appeal from March 2012 (the date of the last update of the set of VA medical records in the claims file) to the present.

4.  After the record is determined to be complete, the RO should arrange for the Veteran to be examined by a gynecologist to determine the nature and likely etiology of her claimed infertility, and in particular whether or not it is related to her service-connected PTSD or otherwise to her in-service rape.  The examination should be scheduled for an appropriate time such that a pelvic examination of the Veteran is feasible (with reference to the fact that the March 2012 VA examination was limited by the infeasibility of a pelvic examination at that time).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a)  Does the Veteran have an underlying disability entity as to her claimed infertility?  If so, please identify (by medical diagnosis) any (and each) such disability entity.

(b)  As to any (and each) infertility-related disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such was caused or aggravated by her service-connected PTSD?  

(c)  As to any (and each) infertility-related disability entity diagnosed, is it at least as likely as not (a 50% or greater probability) that such is otherwise a consequence of any event during her military service, to include the sexual assault identified as the stressor-event for the PTSD?

The examiner must explain the rationale for all opinions.

5.  The RO should review the record and ensure that all development sought is completed.  Then the RO should readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

